      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 1 of 9 Page ID #:1
       

 ͳ        CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
 ʹ        Phyl Grace, Esq., SBN 171771
           Russell Handy, Esq., SBN 195058
 ͵        Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
 Ͷ        San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
 ͷ        San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
 ͸        phylg@potterhandy.com
 ͹        Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                              UNITED STATES DISTRICT COURT
ͳʹ                             CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
           Adam Ghadiri,                             Case No.
ͳͶ
                   Plaintiff,
ͳͷ                                                  Complaint For Damages And
             v.                                      Injunctive Relief For Violations
ͳ͸                                                  Of: American’s With Disabilities
           Marc James Cruise, in individual          Act; Unruh Civil Rights Act
ͳ͹        and representative capacity as
           trustee of the San Clemente Trust;
ͳͺ        Original Biggies Burgers of San
           Clemente, LLC, a California
ͳͻ        Limited Liability Company; and
           Does 1-10,
ʹͲ
                   Defendants.
ʹͳ
ʹʹ
               Plaintiff Adam Ghadiri complains of Marc James Cruise, in individual
ʹ͵
       and representative capacity as trustee of the San Clemente Trust; Original
ʹͶ
       Biggies Burgers of San Clemente, LLC, a California Limited Liability
ʹͷ
       Company; and Does 1-10 (“Defendants”), and alleges as follows:
ʹ͸
ʹ͹
           PARTIES:
ʹͺ
           1. Plaintiff is a California resident with physical disabilities. He suffers

                                                
                                                 
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 2 of 9 Page ID #:2
       

 ͳ    from spinal stenosis. He also has numbness from the waist down. Plaintiff uses
 ʹ    a wheelchair, cane, and walker for mobility.
 ͵        2. Defendant Marc James Cruise, in individual and representative
 Ͷ    capacity as trustee of the San Clemente Trust, owned the real property located
 ͷ    at or about 1017 S. El Camino Real, San Clemente, California, in February
 ͸    2019.
 ͹        3. Defendant Marc James Cruise, in individual and representative
 ͺ    capacity as trustee of the San Clemente Trust, owns the real property located
 ͻ    at or about 1017 S. El Camino Real, San Clemente, California, currently.
ͳͲ        4. Defendant Original Biggies Burgers of San Clemente, LLC owned
ͳͳ    Biggie’s Burger located at or about 1017 S. El Camino Real, San Clemente,
ͳʹ    California, in February 2019.
ͳ͵        5. Defendant Original Biggies Burgers of San Clemente, LLC owns
ͳͶ    Biggie’s Burger (“Restaurant”) located at or about 1017 S. El Camino Real, San
ͳͷ    Clemente, California, currently.
ͳ͸        6. Plaintiff does not know the true names of Defendants, their business
ͳ͹    capacities, their ownership connection to the property and business, or their
ͳͺ    relative responsibilities in causing the access violations herein complained of,
ͳͻ    and alleges a joint venture and common enterprise by all such Defendants.
ʹͲ    Plaintiff is informed and believes that each of the Defendants herein,
ʹͳ    including Does 1 through 10, inclusive, is responsible in some capacity for the
ʹʹ    events herein alleged, or is a necessary party for obtaining appropriate relief.
ʹ͵    Plaintiff will seek leave to amend when the true names, capacities,
ʹͶ    connections, and responsibilities of the Defendants and Does 1 through 10,
ʹͷ    inclusive, are ascertained.
ʹ͸
ʹ͹        JURISDICTION & VENUE:
ʹͺ        7. The Court has subject matter jurisdiction over the action pursuant to 28


                                               
                                                
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 3 of 9 Page ID #:3
       

 ͳ    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 ʹ    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 ͵        8. Pursuant to supplemental jurisdiction, an attendant and related cause
 Ͷ    of action, arising from the same nucleus of operative facts and arising out of
 ͷ    the same transactions, is also brought under California’s Unruh Civil Rights
 ͸    Act, which act expressly incorporates the Americans with Disabilities Act.
 ͹        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 ͺ    founded on the fact that the real property which is the subject of this action is
 ͻ    located in this district and that Plaintiff's cause of action arose in this district.
ͳͲ
ͳͳ        FACTUAL ALLEGATIONS:
ͳʹ        10.Plaintiff went to the Restaurant in February 2019 with the intention to
ͳ͵    avail himself of its goods or services and to assess the business for compliance
ͳͶ    with the disability access laws.
ͳͷ        11.The Restaurant is a facility open to the public, a place of public
ͳ͸    accommodation, and a business establishment.
ͳ͹        12.Restrooms are one of the facilities, privileges, and advantages offered
ͳͺ    by Defendants to patrons of the Restaurant.
ͳͻ        13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ʹͲ    provide an accessible restroom in conformance with the ADA Standards.1
ʹͳ        14.Currently, the defendants do not provide an accessible restroom in
ʹʹ    conformance with the ADA Standards.
ʹ͵        15.Paths of travel are another one of the facilities, privileges, and
ʹͶ    advantages offered by Defendants to patrons of the Restaurant.
ʹͷ        16.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ʹ͸    provide accessible paths of travel in conformance with the ADA Standards.
ʹ͹    
       
        )RUH[DPSOHWKHUHVWURRPGRRUZD\FOHDUSDVVDJHZLGWKZDVOHVVWKDQLQFKHV2QLQIRUPDWLRQDQGEHOLHI
ʹͺ    WKHUH DUH RWKHU LVVXHVZLWK WKH UHVWURRP WKDW UHQGHU LW QRQFRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ
       GLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWUHVWURRPSURYLGHG


                                                                   
                                                                    
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 4 of 9 Page ID #:4
       

 ͳ        17.Currently, the defendants do not provide accessible paths of travel in
 ʹ    conformance with the ADA Standards.
 ͵        18.Parking spaces are also one of the facilities, privileges, and advantages
 Ͷ    offered by Defendants to patrons of the Restaurant.
 ͷ        19.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
 ͸    provide accessible parking in conformance with the ADA Standards.2
 ͹        20.Currently, the defendants do not provide accessible parking in
 ͺ    conformance with the ADA Standards.
 ͻ        21.The Restaurant has a sales counter where it handles its transactions with
ͳͲ    customers.
ͳͳ        22.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳʹ    provide an accessible sales counter in conformance with the ADA Standards.
ͳ͵        23.Currently, the defendants do not provide an accessible sales counter in
ͳͶ    conformance with the ADA Standards.
ͳͷ        24.Plaintiff personally encountered these barriers.
ͳ͸        25.By failing to provide accessible facilities, the defendants denied the
ͳ͹    plaintiff full and equal access.
ͳͺ        26.The lack of accessible facilities created difficulty and discomfort for the
ͳͻ    Plaintiff.
ʹͲ        27.The defendants have failed to maintain in working and useable
ʹͳ    conditions those features required to provide ready access to persons with
ʹʹ    disabilities.
ʹ͵        28.The barriers identified above are easily removed without much
ʹͶ    difficulty or expense. They are the types of barriers identified by the
ʹͷ    Department of Justice as presumably readily achievable to remove and, in fact,
ʹ͸
       
ʹ͹    
        )RUH[DPSOHWKHUHZHUHLQDFFHVVLEOHVORSHVLQWKHSDUNLQJVWDOODQGDFFHVVDLVOHPDUNHGDQGUHVHUYHGIRU
       SHUVRQVZLWKGLVDELOLWLHV2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHSDUNLQJWKDWUHQGHULWQRQ
ʹͺ    FRPSOLDQW7KRVHLVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\
       FRPSOLDQWSDUNLQJSURYLGHG


                                                             
                                                              
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 5 of 9 Page ID #:5
       

 ͳ    these barriers are readily achievable to remove. Moreover, there are numerous
 ʹ    alternative accommodations that could be made to provide a greater level of
 ͵    access if complete removal were not achievable.
 Ͷ        29.Plaintiff will return to the Restaurant to avail himself of goods or
 ͷ    services and to determine compliance with the disability access laws once it is
 ͸    represented to him that the Restaurant and its facilities are accessible. Plaintiff
 ͹    is currently deterred from doing so because of his knowledge of the existing
 ͺ    barriers and his uncertainty about the existence of yet other barriers on the
 ͻ    site. If the barriers are not removed, the plaintiff will face unlawful and
ͳͲ    discriminatory barriers again.
ͳͳ        30.Given the obvious and blatant nature of the barriers and violations
ͳʹ    alleged herein, the plaintiff alleges, on information and belief, that there are
ͳ͵    other violations and barriers on the site that relate to his disability. Plaintiff will
ͳͶ    amend the complaint, to provide proper notice regarding the scope of this
ͳͷ    lawsuit, once he conducts a site inspection. However, please be on notice that
ͳ͸    the plaintiff seeks to have all barriers related to his disability remedied. See
ͳ͹    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ͳͺ    encounters one barrier at a site, he can sue to have all barriers that relate to his
ͳͻ    disability removed regardless of whether he personally encountered them).
ʹͲ
ʹͳ    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
ʹʹ    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
ʹ͵    Defendants.) (42U.S.C. section 12101, et seq.)
ʹͶ        31.Plaintiff re-pleads and incorporates by reference, as if fully set forth
ʹͷ    again herein, the allegations contained in all prior paragraphs of this
ʹ͸    complaint.
ʹ͹        32.Under the ADA, it is an act of discrimination to fail to ensure that the
ʹͺ    privileges, advantages, accommodations, facilities, goods and services of any


                                                 
                                                  
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 6 of 9 Page ID #:6
       

 ͳ    place of public accommodation is offered on a full and equal basis by anyone
 ʹ    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 ͵    § 12182(a). Discrimination is defined, inter alia, as follows:
 Ͷ              a. A failure to make reasonable modifications in policies, practices,
 ͷ                 or procedures, when such modifications are necessary to afford
 ͸                 goods,    services,       facilities,   privileges,   advantages,   or
 ͹                 accommodations to individuals with disabilities, unless the
 ͺ                 accommodation would work a fundamental alteration of those
 ͻ                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
ͳͲ              b. A failure to remove architectural barriers where such removal is
ͳͳ                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ͳʹ                 defined by reference to the ADA Standards.
ͳ͵              c. A failure to make alterations in such a manner that, to the
ͳͶ                 maximum extent feasible, the altered portions of the facility are
ͳͷ                 readily accessible to and usable by individuals with disabilities,
ͳ͸                 including individuals who use wheelchairs or to ensure that, to the
ͳ͹                 maximum extent feasible, the path of travel to the altered area and
ͳͺ                 the bathrooms, telephones, and drinking fountains serving the
ͳͻ                 altered area, are readily accessible to and usable by individuals
ʹͲ                 with disabilities. 42 U.S.C. § 12183(a)(2).
ʹͳ        33.When a business provides facilities such as a restroom, it must provide
ʹʹ    an accessible restroom in compliance with the ADA Standards.
ʹ͵        34.Here, no such accessible restroom has been provided in compliance
ʹͶ    with the ADA Standards in violation of the ADA.
ʹͷ        35.When a business provides paths of travel, it must provide accessible
ʹ͸    paths of travel in compliance with the ADA Standards.
ʹ͹        36.Here, the lack of accessible paths of travel in compliance with the ADA
ʹͺ    Standards is a violation of the law.


                                                  
                                                   
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 7 of 9 Page ID #:7
       

 ͳ        37.When a business provides parking for its customers, it must provide
 ʹ    accessible parking in compliance with the ADA Standards.
 ͵        38.Here, the lack of accessible parking in compliance with the ADA
 Ͷ    Standards is a violation of the law.
 ͷ        39.When a business provides facilities such as a sales or transaction
 ͸    counter, it must provide an accessible sales or transaction counter in
 ͹    compliance with the ADA Standards.
 ͺ        40.Here, no such accessible sales counter has been provided in compliance
 ͻ    with the ADA Standards in violation of the ADA.
ͳͲ        41.The Safe Harbor provisions of the 2010 Standards are not applicable
ͳͳ    here because the conditions challenged in this lawsuit do not comply with the
ͳʹ    1991 Standards.
ͳ͵        42.A public accommodation must maintain in operable working condition
ͳͶ    those features of its facilities and equipment that are required to be readily
ͳͷ    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ͳ͸        43.Here, the failure to ensure that the accessible facilities were available
ͳ͹    and ready to be used by the plaintiff is a violation of the law.
ͳͺ
ͳͻ    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ʹͲ    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ʹͳ    Code § 51-53.)
ʹʹ        44.Plaintiff repleads and incorporates by reference, as if fully set forth
ʹ͵    again herein, the allegations contained in all prior paragraphs of this
ʹͶ    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ʹͷ    that persons with disabilities are entitled to full and equal accommodations,
ʹ͸    advantages, facilities, privileges, or services in all business establishment of
ʹ͹    every kind whatsoever within the jurisdiction of the State of California. Cal.
ʹͺ    Civ. Code §51(b).


                                                
                                                 
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 8 of 9 Page ID #:8
       

 ͳ        45.The Unruh Act provides that a violation of the ADA is a violation of the
 ʹ    Unruh Act. Cal. Civ. Code, § 51(f).
 ͵        46.Defendants’ acts and omissions, as herein alleged, have violated the
 Ͷ    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 ͷ    rights to full and equal use of the accommodations, advantages, facilities,
 ͸    privileges, or services offered.
 ͹        47.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 ͺ    discomfort or embarrassment for the plaintiff, the defendants are also each
 ͻ    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ͳͲ    (c).)
ͳͳ
ͳʹ              PRAYER:
ͳ͵              Wherefore, Plaintiff prays that this Court award damages and provide
ͳͶ    relief as follows:
ͳͷ            1.For injunctive relief, compelling Defendants to comply with the
ͳ͸    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ͳ͹    plaintiff is not invoking section 55 of the California Civil Code and is not
ͳͺ    seeking injunctive relief under the Disabled Persons Act at all.
ͳͻ            2.Damages under the Unruh Civil Rights Act, which provides for actual
ʹͲ    damages and a statutory minimum of $4,000 for each offense.
ʹͳ            3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ʹʹ    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ʹ͵
ʹͶ    Dated: April 12, 2019                CENTER FOR DISABILITY ACCESS
ʹͷ
ʹ͸                                         By:
ʹ͹                                         ____________________________________
ʹͺ                                               Russell Handy, Esq.
                                                  Attorney for plaintiff

                                                  
                                                   
       Complaint
       
      Case 8:19-cv-00712 Document 1 Filed 04/15/19 Page 9 of 9 Page ID #:9
       

 ͳ
 ʹ
 ͵
 Ͷ
 ͷ
 ͸
 ͹
 ͺ
 ͻ
ͳͲ
ͳͳ
ͳʹ
ͳ͵
ͳͶ
ͳͷ
ͳ͸
ͳ͹
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                          
                                           
       Complaint
       
